From a judgment of conviction for the offense of violating the prohibition law by having whisky in his possession, this appeal was taken. It is earnestly insisted by appellant that the evidence was insufficient upon which to predicate the verdict of guilty.
We note there is no conflict in the evidence, and we are of the opinion that the incriminating facts and circumstances disclosed by the undisputed evidence are two numerous to authorize or warrant the court below to take the case from the jury as requested by defendant in writing. We think this evidence presented a jury question, and, as no injurious error appears in any of the court's rulings, this court will not disturb the judgment of conviction pronounced and entered.
Affirmed.